PER CURIAM.
The appellant urges the insufficiency of the proof upon the entry of a summary final *254decree of foreclosure. An examination of the record reveals that the appellant, as defendant, filed no answer other than a general denial and offered no affidavit or other type of proof at the hearing on the motion. The plaintiff, appellee, offered sworn testimony sufficient to establish a prima facie case. Under these circumstances, the chancellor properly entered the summary decree appealed. See Hardcastle v. Mobley, Fla.App.1962, 143 So.2d 715; Kelly v. Patek, Fla.App.1965, 172 So. 2d 520.
Affirmed.